DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 15/675,515, which is now U.S. Patent No. 10,315,745.
An amendment was received from the applicant on July 6, 2021.
Claims 8, 20 and 21 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US 5,549,947) in view of Blythe, Jr. (US 3,905,321).

Quigley et al., as set forth above, discloses all of the features claimed except for the use of a pair of parallel, oblong, spaced-apart rods that are laterally joined by a webbing strip, where said rods have a gradual tapered thickness.
Blythe, Jr. discloses a variable stiffness structural member, as shown in Figures 1-5, that is comprised of either a single rod, defined as Part #28, as shown in Figures  1-3, or a pair of parallel, oblong, spaced-apart rods, each defined as Part #29, that are laterally joined by a webbing strip, defined as Part #31.  When said single rod #28 is disposed in a tapered batten, defined as Part #10, with a flattened tubular body, defined as Part #12, then said single rod #28 is provided with a tapered thickness from one end, defined as Part #30, toward another end, defined as Part #32, as shown in Figure 2.  When said single rod #28 is disposed in a straight batten, defined as Part #10, then said single rod #28 is provided with a constant diameter, as described in lines 12-15 of column 3.  When said pair of spaced-apart rods #29 are disposed in a straight batten, defined as Part #10’, with a flattened tubular body, defined as Part #12’, then said pair of spaced-apart rods #29 are each provided with a constant diameter, as shown in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a pair of oblong tapered rods that are laterally connected by a webbing strip, as taught by Blythe, Jr., in combination with the variable stiffness structural member as disclosed by Quigley et al. for the purpose of providing a structural member with increased lateral stiffness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US 5,549,947) in view of Blythe, Jr., and further in view of Quigley       (US 5,352,311).
Quigley et al., in combination with Blythe, Jr., shows all of the features claimed except for the use of a rod with an axial hollow.

Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an oblong, conical shaped rod with an axial hollow, as taught by Quigley, in combination with the variable stiffness structural member as disclosed by Quigley et al. and the teachings of Blythe, Jr. for the purpose of providing a structural member that is lighter in weight.

Response to Arguments
Applicant's arguments filed on July 6, 2021 regarding claims 1-7 and 9-19 have been fully considered but they are not persuasive.
The applicant argues that Blythe, Jr. (3,905,321) does not disclose a pair of spaced-apart rods that are connected together with a webbing strip and provided with a gradual tapered thickness between a proximal end and a distal end.
In response to the applicant’s argument, Quigley et al. (US 5,549,947) discloses a composite shaft structure for use as a variable stiffness structural member.  However, Quigley et al. does not disclose a pair of spaced-apart rods that are connected with a webbing strip and provided with a gradual tapered thickness.  As a result, the examiner has relied upon the teachings of Blythe, Jr. to demonstrate that the use of a structural member in the form of a pair of spaced-apart rods that are connected by a webbing strip and provided with a gradual tapered thickness is known in the art. 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to utilize a pair of spaced-apart rods that are connected by a webbing strip and provided with a gradual tapered thickness, as taught by Blythe, Jr., in combination with the composite shaft structure as disclosed by Quigley et al. for the purpose of providing a structural member with increased lateral stiffness.  Therefore, for the reasons given above, the rejection of claims 1-7 and 11-19 is deemed proper and is not withdrawn.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



July 14, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617